Title: To John Adams from Stephen Hall, 19 February 1791
From: Hall, Stephen
To: Adams, John



My dear & honour’d friend;
Portland 19. Feby. 1791.

I have not forgot the Chagrin I suffered in not obtaining the Collectorship of Impost at this Port.  Mr. Thacher, I suppose, remains my determined enemy; and would gladly see me excluded from any share in collecting the Excise.  I wish however to be employed in it.  My natural activity I think is no objection to it.  I have nothing to say of other qualifications.  Those who know me are the best judges. Permit me to renew my request of your friendship in the Case.—
Sincerely wishing You the choice of heaven’s blessings, give me leave to / subscribe your devoted friend, / & very humble Servant;
Stephen Hall
